      Case 1:19-cv-00084-JRH-BKE Document 22 Filed 12/20/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    AUGUSTA DIVISION

JACQUELINE HUMPHREY,                           )
                                               )
              Plaintiff,                       )
                                               )
       v.                                      )                   CV 119-084
                                               )
AUGUSTA, GEORGIA                               )
                                               )
              Defendant.                       )
                                          __________

                                          ORDER
                                          __________

       Before the Court is the parties’ Joint Motion to Correct Name of Defendant wherein

the parties jointly move the Court to change the name of Defendant from “Augusta, GA

Consolidated Government” to “Augusta, Georgia.” (Doc. no. 21.) For good cause shown,

the Court grants the motion. The Court DIRECTS the CLERK to update the docket with the

correct spelling of Defendant’s name in accordance with the caption of this Order.

       SO ORDERED this 20th day of December, 2019, at Augusta, Georgia.
